Case 2:20-cr-00884 Document 14 Filed on 07/14/20 in TXSD Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA §
§
V. § Criminal No. 2:20-cr—00884
of § Defendant No.
tchvatlen ob eld ( a V0 §

 

(Print Defendant's name.)

AIVER R A PE TA IGNMENT
AND ENTRY OF A PL?.A oF NOT GUILTY

Now Comes Defendant in the above-referenced case wh, u!ong with his/her
undersigned attorney, hereby acknowledges the following: «<-!#

(1) Defendant has received a copy of the Indictment and the United States Attorney's
Penalty sheet. Defendant understands the charge(s) as well as the minimum and maximum
penalties applicable to those charges;

(2) Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. The Defendant
further understands that, absent the present waiver, he/she will be arraigned in open Court;

(3) Defendant has received a copy of the scheduling order and if on bond, the
Defendant acknowledges that the failure to appear for scheduled court hearings will result in
the issuance of an arrest warrant as well as subjecting him/her to a new federal felony charge
of failure to appear for court proceedings;

(4) Defendant, having conferred with his/her attorney in this regard, hereby waives
personal appearance with his/her attorney at the arraignment, and tenders a plea of "not

guilty." .

 

 

Deferdant a Date
CO, Z yp =
Ll dlls ZA.
ee for Defendant Date

Approved:

 

U.S. MAGISTRATE JUDGE
